Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner notes that Applicant did not submit a claim sheet with the updated statuses of each claim (Original, Withdrawn) in the Response filed 9/29/2022. Examiner confirmed with Applicant’s representative, Peter Nowak, in an interview on 10/25/2022 that the claims under examination are those filed on 1/15/2020.  Claims 1-5 are as originally filed; claim 6 is withdrawn as a result of the response to restriction filed on 3/9/2022. 
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that the processes of Aoi and Kitamura are used to process entirely different products, and thus, there would have been no reason for a person of ordinary skill in the art to have considered combining (Page 3, Arguments). Applicant supplements this assertion by pointing out the differing end result cylindricities of Aoi and Kitamura, and that ‘there would have been no reason for a person having ordinary skill in the art to have considered performing the centerless grinding method disclosed in Aoi on the honeycomb structure disclosed in Kitamura because doing so would have resulted in unacceptably low cylindricity’ (Page 4, arguments). Examiner has carefully considered these arguments and respectfully has not found the arguments persuasive. 
Applicant’s arguments are directed towards the end results of the workpieces produced by Aoi and Kitamura, i.e. a cylinder versus a tapered cylinder (Pages 3-4 of Response). However, the entirety of the production process of Kitamura is not bodily incorporated into the invention of Aoi. Rather, the workpiece acted upon in the process of Aoi is modified to incorporate a honeycomb structure, as taught by Kitamura. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Examiner notes that any parenthetical or page reference made to the prior art(s) is directed towards the previously provided English Translations. 
The combination of Aoi in view of Kitamura, as applied below, modifies the structure of the workpiece being acted upon. Aoi discloses a centerless grinding method for processing a ceramic element, specifically in the context of a ceramic heater [0002], Figure 3.  Kitamura similarly teaches a centerless grinding method (page 8, paragraph 2) for processing a ceramic element with a honeycomb structure; see Page 9, paragraph 2: “No particular limitation is imposed on the material of the workpiece, the workpiece may be made of ceramics…of the partitioned honeycomb structure…”. Kitamura also notes in this paragraph that the workpiece was obtained by continuous extrusion or pultrusion, and it may be a molded body of cylindrical shape. Kitamura also suggests that the workpiece can be used as a heat exchanger element; see Page 1, paragraph 4.  
In the initial steps of Aoi, a cylindrical ceramic workpiece is provided to the apparatus to be processed; see [0003]. Similarly, in the initial steps of Kitamura, a cylindrical ceramic honeycomb workpiece is provided to apparatus to be processed; see page 1, paragraph 4. The combination as applied below modifies the type of workpiece supplied to the apparatus of Aoi, i.e. incorporating the honeycomb structure. The workpieces of both Aoi and Kitamura are processed to provide products which are used as a heat transfer products; the modification of the workpiece to include a honeycomb structure, as taught by Kitamura, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. Please refer to the rejection below regarding the combination and rationale statements. 
Rejection of claim 1 under 35 U.S.C. § 103 is maintained. Rejection of dependent claims therefrom has also been maintained; please see below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoi (JP 6010321B2) in view of Kitamura (JP 2016193486A). Reference herein is made to the attached English EspaceNet Translations of Aoi and Kitamura. 
Regarding claim 1, Aoi discloses a method for processing a ceramic structure ([0002-0003]: rod-like ceramic heater 10), the method comprising subjecting an outer peripheral surface of the ceramic structure to centerless grinding (See Figure 3) in an in-feed mode (see [0032]: in feed centerless grinding) by bringing a rotationally driving grinding wheel (grinding wheel 20) into contact with the outer peripheral surface of the ceramic structure (10) rotationally supported by an adjusting wheel (adjusting wheel 30), a blade (blade 50), and a press roller (press roller 60).
	However, although Aoi discloses that the workpiece is a cylindrical ceramic heater element [0002], Aoi is silent regarding the structure having a honeycomb form. 
	However, from the same or similar field of endeavor of centerless grinding of heat exchanger elements (see page 1, paragraph 3), Kitamura teaches of a ceramic cylindrical workpiece having a honeycomb structure (see page 9, description of the workpiece 8 including a cylindrical member with a partitioned honeycomb structure; see also page 2, under sections labelled [2] and [3], disclosing the workpiece materials and shape, including ceramics). 
Aoi discloses a centerless grinding method for processing a ceramic element, specifically in the context of a ceramic heater [0002], Figure 3.  Kitamura similarly teaches a centerless grinding method (page 8, paragraph 2) for processing a ceramic element with a honeycomb structure; see Page 9, paragraph 2. Kitamura also suggests that the workpiece can be used as a heat exchanger element; see Page 1, paragraph 4.  In the initial steps of Aoi, a cylindrical ceramic workpiece is provided to the apparatus to be processed; see [0003]. Similarly, in the initial steps of Kitamura, a cylindrical ceramic honeycomb workpiece is provided to apparatus to be processed; see page 1, paragraph 4.
The workpieces of both Aoi and Kitamura are processed in the context of grinding manufacturing to provide products which are used as a heat transfer products. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the honeycomb structure of the cylindrical, ceramic heat exchanger of Kitamura into the cylindrical, ceramic, heater workpiece of Aoi during a machining operation. One would be motivated to do so to because the finished workpiece of Kitamura is constructed to perform similar heating operations as the workpiece of Aoi, i.e. accomplishing similar functions, while providing a viable alternative with the benefit of a honeycomb structure for heat exchanging, a structure which Aoi is silent towards. Kitamura supplies a substitution suitable for workpiece of Aoi, including heat transfer between ceramic and metal elements; see page 1, paragraph 4 of Kitamura and [0002] of Aoi disclosing a glow plug. This modification would be recognized as substituting a known element, i.e. a specific type of internal structure of a similar workpiece, to improve a similar grinding manufacturing operation in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Aoi  in view of Kitamura. Modified Aoi further teaches wherein the press roller (60) is provided at a position that suppresses movement of the rotating ceramic honeycomb structure in an elevating direction (the press roller (60) reduces jumping movements of the workpiece during grinding; see [0024] and Figures 1, 4, and 6).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Aoi  in view of Kitamura. However, modified Aoi does not explicitly teach wherein the adjusting wheel has a rotational speed of from 0.2 to 3 m/sec.
However, modified Aoi does contemplate the rotational speed of the adjusting wheel as it relates to the grinding wheel in at least [0021], [0025], with the purposeful outcome of generating frictional forces between elements contacting one another ([0025]), in order to obtain the best grip on the workpiece. Furthermore, modified Aoi also suggests that the rotational speed of the adjusting wheel is not particularly limited, i.e. can be adjusted, and that there is a correlation between the speed of the grinding wheel and speed of the adjusting wheel; see [0021]. 
Therefore, the speed of the claimed adjusting wheel, operating within a range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tolerance of the workpiece and frictional forces between contacting surfaces is contained within a range such there is a sufficient grip, but does not damage the workpiece. Therefore, since the general conditions of the claim were disclosed in the prior art combination as applied above, it is not considered inventive to discover the optimum workable range of rotational speeds by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a rotational speed of the adjusting wheel from 0.2 to 3 m/sec.
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Aoi  in view of Kitamura. However, modified Aoi does not explicitly teach wherein the grinding wheel has a rotational speed of from 10 to 32 m/sec.
However, modified Aoi does contemplate the rotational speed of the grinding wheel as it relates to the adjusting wheel in at least [0021], [0025], with the purposeful outcome of generating frictional forces between elements contacting one another ([0025]),  in addition to applying sufficient force to grind the workpiece; see [0020]. Furthermore, modified Aoi also suggests that the rotational speed of the grinding wheel is correlated to the operation of grinding in addition to the adjustable rotational speed of the adjusting wheel. 
Therefore, the speed of the claimed grinding wheel, operating within a range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tolerance of the workpiece and frictional forces between contacting surfaces is contained within a range such there is a sufficient grip, but does not damage the workpiece, and the grinding operation can be carried out. Therefore, since the general conditions of the claim were disclosed in the prior art combination as applied above, it is not considered inventive to discover the optimum workable range of rotational speeds by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the grinding wheel has a rotational speed of from 10 to 32 m/sec.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoi (JP 6010321B2) in view of Kitamura (JP 2016193486A), as applied to claim 1 above, and in further view of Okazaki (US 9962770). Reference herein is made to the attached English EspaceNet Translations of Aoi and Kitamura. 
Examiner has also previously supplied Non-Patent Literature including the Brittanica definition of friction, referenced below. 
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Aoi  in view of Kitamura. Modified Aoi does intimate that the external surface of the adjusting wheel (30) has a gripping force for contact with the workpiece in at least [0025]. However, modified Aoi does not explicitly teach that the adjusting wheel has a surface roughness Ra of from 10 to 30 μm.
From the same or similar field of endeavor of processing a ceramic honeycomb structure, Okazaki teaches two elements (211, 221), which are in contact with the workpiece (10), having a surface roughness Ra of from 10 to 30 μm (see Col. 10, lines 7-11 teaching between 10-500 μm, i.e. encompassing the claimed range; see also Col. 3, lines 22-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Okazaki into the invention of modified Aoi, specifically the surface roughness range into  the adjusting wheel of Aoi. One would be motivated to do so not only because selecting the appropriate surface roughness ensures that the workpiece is sufficiently held, but to also limit the friction between contacting surfaces to avoid breakage of the workpiece (see Col. 10, lines 10-21 of Okazaki). 
While a coefficient of friction is a unitless parameter, therein lies a correlation between the coefficient of friction and the claimed surface roughness Ra. The surface roughness of an element changes the coefficient of friction because the larger the surface roughness, i.e. the deviations of the surface, the larger the friction force between components becomes. This is because the coefficient of friction is the ratio of the normal force and frictional force occurring between two surfaces in contact with one another; please see the attached Brittanica definition for evidence. Both modified Aoi and Okazaki take into account the forces between the surfaces of the workpiece and surrounding support members; see table 1, Col. 21, of Okazaki and [0005] and [0025] of Aoi. The claimed ranged of surface roughness is additionally recognized as a variable which achieves an expected result for modifying frictional forces and the outcome of the surface of the workpiece, i.e. a result effective variable evaluated in routine experimentation. It is not considered invention to discover the optimum workable range of surface roughness of an adjusting or regulating wheel by routine experimentation, and it would have been obvious to one having ordinary skill in the art to provide a surface roughness Ra of from 10 to 30 μm. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723